Citation Nr: 1428659	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant served with the Marine Reserves, with active duty for training (ACDUTRA) from May 5, 1986 to September 20, 1986 and from June 1, 1989 to July 8, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court), in Percy v. Shinseki, 23 Vet. App. 37 (2009), has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal.  Here, testimony was taken in regards to the claims other than the claims for the back and TDIU, thus treating these matters as if they were part of the Veteran's timely filed substantive appeal.  VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a left ankle disorder, a back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident of service with the Reserves.

2.  A right foot or left foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident of service with the Reserves.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for establishing entitlement to service connection for a right foot or left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2008 (for the left ankle disorder) and August 2008 (for the foot disorders) letters, sent prior to the initial unfavorable decision issued in November 2008, advised the appellant of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Those letters also 
provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the appellant in developing his claim, which includes assisting the appellant in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the appellant's service treatment records, as well as, relevant post-service treatment records have been obtained and considered.  The Board notes that in a September 2008 VA Form 21-4142, the appellant identified treatment from August to September 1990 at the Naval Air Station - Whitley Island Hospital, for "flat feet" and are not associated with the claims file.  However, during the March 2014 RO hearing, the appellant indicated that he had actually never been diagnosed with flat feet.  Furthermore, the appellant specifically indicated that there were no additional relevant outstanding records with regards to his claims.  Also, in regards to his receipt of Social Security Administration (SSA) benefits, he clearly stated that he received benefits for his schizophrenia and not any orthopedic disorders.  Moreover, as will be explained below, there is no evidence of a current foot disorder, much less a chronic one since service.  Indeed, the appellant has indicated that Whitley Island Hospital treatment took place while he was still with the Reserves, and not during the current appeal. As such, the identified records would not provide any indication of a current disorder.  

The Board also notes that the AOJ did not specify when the appellant inactive duty training (INACDURA) and the medical evidence of record is unclear as to whether it was provided during a period of INACDUTRA.  However, as will be explained herein, even if the Board were to consider all the non-ACDUTRA periods of service as a period of INACDUTRA, the appellant's claim would still fail.  The evidence of record simply does not support that the appellant had a chronic foot disorder at any time during his Reserve service or that he has a current foot disorder related to any incident in or developed during his Reserve service.  As such, the Board finds that the appellant is not prejudiced by the failure to obtain the above referenced records as sufficient evidence is of record to make a determination on his claims.  Therefore, the Board finds that VA has met its duty to assist the appellant in obtaining relevant records.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that examinations are not necessary to decide the claims for service connection for a right ankle disorder or the foot disorders.  The claims file contains no competent evidence of current diagnoses of either a right ankle disorder or a foot disorder.  Indeed, the appellant himself, during the March 2014 Board hearing, denied having any current symptoms regarding either the right ankle or feet.  "The duty to assist is not always a one-way street.  If [an appellant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

As previously noted, in March 2014, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal.  Additionally, he elicited testimony regarding the appellant's in-service experiences that he alleges resulted in his claimed disorders, as well as the chronicity of the claimed disorders.  Also, the undersigned clarified with the appellant whether additional records needed to be obtained with regards to his claim, specifically including SSA records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claims

A.  Service Connection Law

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, none of the claimed disorders are one of the chronic disabilities for which the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Facts and Analysis

The appellant contends that he developed a right ankle disorder, as well as bilateral foot disorders, due to his service with the Marine Reserves.  During his March 2014 Board hearing, the appellant indicated that he did not receive treatment in service for his right ankle and did not report any current complaints regarding the right ankle.  He also reported that he noticed his foot problems in service while marching, but that his feet did not currently bother him because he did not run anymore.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2). Generally, an individual who has only Reserve or National Guard service without active duty is not a veteran as legally defined.

However, active service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c).

The appellant served with the Marine Reserves from May 1986 to January 1991.  He had two periods of ACDUTRA, from May 1986 to September 1986 and June 1989 to July 1989, as well as periods of INACDUTRA.  Thus, unless the appellant is found to have been disabled in the line of duty, he is not deemed a "veteran."

After reviewing the medical and lay evidence of record, the Board concludes that service connection for a right ankle or right or left foot disorders is not warranted. 

The Board notes that it is unclear when the appellant was performing INACDUTRA during his Reserve service, though the record does clearly show ACDUTRA service and that the appellant never provided active duty service.  However, as will be explained below, even if, for the sake of argument, the Board considered the appellant to have performed INACDUTRA service throughout his Reserve service, his claims would still fail.

In regards to the right ankle disorder claim, there is no medical evidence of record of any complaints of, or treatment for, a right ankle disorder, either during service or after service.  Furthermore, during his March 2014 Board hearing the appellant reported that he had not received any treatment for his right ankle (either in service or after service) and did not indicate that he currently has a right ankle disorder or symptoms regarding the right ankle.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for service connection for a right ankle disorder is denied.

In regards to the claim for service connection for right and/or left foot disorders, the Board initially notes that the appellant is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The appellant contends that he has had a bilateral foot disorder since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of a foot disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of a foot disorder is made based on knowledge of foot structure and examination of the foot, and there is no indication that the Veteran has the requisite knowledge of such information.  Also, determining the etiology of a foot disorder requires medical expertise to determine.  In contrast, the appellant has provided conflicting information of whether or not he had ever been diagnosed with flat feet, indicating a lack of knowledge of foot structure and diagnoses.  As such, the appellant's opinions as to whether he has a foot disorder related to service are not probative.

Here, service treatment records only document one complaint regarding the bilateral feet.  A July 21, 1986 record (during a period of ACDUTRA) shows a complaint of bilateral pain to the Achilles tendon, though there had been no trauma.  The medical provider diagnosed the appellant with Achilles tendonitis, prescribed heel pads and ordered the appellant to return to clinic as needed.  The subsequent absence of any such visits shows that additional treatment the appellant did not deem additional treatment was needed.  Indeed, the next time he was in clinic, in September 1986, he only complained of right knee pain.  Four days later, he only complained of a calf injury.  

There were no further complaints of, or treatment for, any medical disorders until June 1987 (during a non-ACDUTRA period), about a year after the appellant's bilateral foot complaints.  In a June 20, 1987 medical record, the medical provider noted a sprained ankle complaint, which the appellant indicated happened a few weeks previously.  The medical provider subsequently placed the appellant on light duty due to a sprained ankle.  

Subsequent records do not document any complaints regarding the feet, until a September 6, 1988 service treatment record (from a non-ACDUTRA period of service), the appellant complained of injury to the left heel.  He further indicated that at the time of the complaint he was not performing any kind of service duty; he instead claimed that he injured his heel while on a field operation in May (presumably a period of INACDUTRA).  The medical provider, however, did not diagnose the appellant with a disorder at that time. Rather, the provider recommended that the appellant report to duty, with a note for a doctor on his causation claim.  

There are no further treatment records for the feet.  In a June 1989 dental health questionnaire, the appellant denied painful joints.  Although the appellant noted "foot trouble" in the June 1989 and July 1990 reports of medical history, at those times the examiner specifically found no foot disorders.  Importantly, in the July 1990 report of medical history, the examiner clarified that the appellant's "foot pain" was in regards to the June 1987 left ankle sprain - meaning that the appellant was actually noting his left ankle, not his feet.  As previously noted, the left ankle claim is addressed in the REMAND portion of this decision.  Also, the private medical records from that time period also failed to note a diagnosis of either a right or left foot disorder, despite examination of the appellant's feet.  

The record thus shows that although the appellant had a July 21, 1986 diagnosis of bilateral Achilles tendonitis, there were no subsequent complaints of, or treatment for, such a disorder.  At most, there was a September 6, 1988 complaint of "heel pain" without diagnosis.  During that time period following July 1986, both service and private medical providers repeatedly examined the appellant's feet and specifically found no foot disorders or noted no foot disorders despite examining the appellant's feet.  When the appellant was separated from service, it was for his thoracic cervical subluxation and thoracic scoliosis, not a foot disorder.   (October 1990 letter).  

Following his separation from service, the appellant has not indicated that he has sought or received any treatment for the feet.  Furthermore, during the March 2014 Board hearing, he indicated that he no longer had any foot symptoms.  The absence of any complaints of, or treatment for, foot disorders following September 1988 is a factor weighing against the appellant's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

Although the appellant, during the March 2014 Board hearing, ascribed his lack of foot complaints due to his no longer running, he has not indicated that his complaints were anything more than pain or that he has actually received a diagnosis of a foot disorder since the one of tendonitis over two decades previously.  Pain is not a disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, the Board again notes that the appellant does not even contend that he currently has any foot complaints, but has merely referred to past foot pain.  

The appellant has not provided any evidence supportive of finding a current foot disorder.  He has not indicated any medical treatment for such a disorder during the current appeal period or during the over 20 years since his discharge from the Reserves.  Indeed, the appellant's has not even indicated that he currently has symptoms related to his feet.  For purposes of establishing service connection a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence of record merely shows that the appellant had one diagnosis of a foot disorder in 1986 and over the next three years of Reserve service he did not receive any further diagnosis of a foot disorder.  Instead, at least two medical professionals specifically found that the appellant did not have a foot disorder during that time period.  As such, the appellant does not appear to have a current right or left disability, much less one related to service.

For the foregoing reasons, the claims for service connection for a right ankle and right and left foot disorders are denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The appellant contends that he sprained his left ankle during his first period of ACDUTRA and has had a chronic ankle problem since that time (March 2014 Board hearing).  In regards to his claimed back disorder, he contends that he injured it during his second ACDUTRA period, when a friend put him in a headlock while wrestling, and then aggravated it moving washers and dryers.  He has alternatively claimed that the back disorder developed secondary to his left ankle. (August 2009 VA Form 9, March 2014 Board hearing).  The appellant further claims that he is unemployable due to the above disorders.

The Board initially notes that the appellant only served with the Marine Reserves.  While the RO obtained clarification that the appellant never had active duty service, but rather only had some ACDUTRA service (from May 1986 to September 1986 and from June 1989 to July 1989), there is no indication of when he had his INACDUTRA service.  Given the restraints for granting service connection based on Reserve service, the AOJ should clarify when such INACDUTRA service occurred.  

A June 1987 service treatment record documents the first report of the appellant's sprained left ankle, during a non-ACDUTRA period.  Subsequent service treatment records indicate some complaints of, or treatment for, the left ankle and the appellant currently claims to have a chronic left ankle disorder since service.  As such, a VA examination is necessary to determine whether the appellant has a left ankle disorder that developed due to service or was aggravated by service.

Service treatment records do not document any complaints of, or treatment for, the back until the appellant's last year of Reserve service.  At that time, the service treatment and private medical records documented numerous complaints regarding the back.  A February 1990 letter from Channing PT noted that the appellant was dealing with some low back discomfort "however with the history being as vague as it is it is difficult to determine if the origin is traumatic or not...there is a leg length discrepancy".  Also, in February 1990, Dr. H.G. Clarko indicated that whether the appellant's "back pain is due to his ankle injury in the past is difficult to say".
A May 1990 private medical provider letter, noted a diagnosis of thoracic sclerosis and thoracic and cervical subluxations.  The Board finds that a VA examination is necessary to address this matter, including whether he has a back disorder secondary to the claimed left ankle disorder.  

Furthermore, the question of entitlement to a TDIU is inextricably intertwined with the claims for service connection for the above issues.  As such, a Board decision on this claim would be premature and consideration of that issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

During the March 2014 Board hearing, the appellant's representative requested that VA obtain the appellant's SSA records, even though the appellant clearly indicated that he only received benefits due to his non-service-connected psychiatric disorder.  Also, in a September 2008 VA Form 21-4142, the appellant indicated receiving treatment for his back at the Naval Air Station, Whitbey Island Hospital (from August to September 1990).  As this matter is being remanded, the Board requests that the AOJ obtain such identified records.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should verify with the National Personnel Records Center (NPRC) or any other appropriate source the appellant's period of INACDUTRA during his years of service with the Reserves.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  (a) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the appellant's award of disability benefits in 1997.  

(b) The AOJ should also contact the Naval Air Station - Whitbey Island Hospital (September 2008 VA Form 21-4142) and obtain any unassociated medical records.

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                      

3.  After obtaining any outstanding records, the AOJ should schedule the appellant for an appropriate VA examination, to determine the nature and etiology of his claimed left ankle and back disorders.  

The AOJ should include the dates of all periods of ACDUTRA and INACDUTRA in its request for a medical examination.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131; 38 C.F.R. § 3.303(a), 3.6(c)(1).

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the appellant currently have a (i) left ankle and/or (ii) back disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any current (i) left ankle and/or (ii) back disorder was caused or aggravated by the appellant's ACDUTRA or INACDUTRA service with the Reserves?  

The examiner should specifically consider the appellant's reports of chronic pain since service.  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  If the examiner finds that a left ankle disorder developed due to service, is it at least as likely as not that it caused or aggravated any back disorder?  

If the examiner finds that a disorder was aggravated by service or a service-connected disability, he/she should determine, if possible, to what extent it was aggravated (permanently worsened) beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

d)  If the examiner finds that service connection is warranted for a claimed disorder(s), the examiner should render an opinion as to whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the appellant a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


